DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
The preliminary amendments filed 1/6/20 are acknowledged. Claims 7-8, 10, 12, 14-16, 18, 20-21, 32-33, 35, 38, and 41 are cancelled. Claims 3-6, 9, 11, 13, 17, 19, 22, 24-25, 28-29, 31, 34, 36-37, and 39-40 are amended. Claims 1-6, 9, 11, 13, 17, 19, 22-31, 34, 36-37, 39-40 are pending. 

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-6, 9, 11, 13, 17, 19, 22-24, and 28, drawn to a contiguous polypeptide comprising an extracellular domain of IL13R and an extracellular domain of IL4R wherein the two polypeptides are derived from a companion species.
Group II, claim(s) 25-27, drawn to an isolated nucleic acid encoding the protein of Group I and a host cell comprising the nucleic acid, and a method of producing the peptide.
Group III, claim(s) 29-31, 34, 36-37, and 39, drawn to a method of treating a companion animal species having a condition, comprising administering the protein of Group I. 
Group IV, claim(s) 40, drawn to a method for detecting IL-13 or IL-14 in a sample from a companion animal species. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The technical feature linking the inventions is a fusion protein comprising an extracellular domain of an IL13R polypeptide and an extracellular domain of an IL4R polypeptide, wherein the IL13R and the IL4R are derived from a companion animal species.  
However, Karow (US 7,410,781; filed 2/25/05; published 8/12/08) discloses a contiguous polypeptide comprising an extracellular domain of an IL13R polypeptide and an extracellular domain of an IL4R polypeptide (In a first aspect, the invention features an nucleic acid molecule encoding an interleukin 4 (IL-4) and IL-13-binding fusion polypeptide (R1)x-(R2)y-F, wherein R1 is a modified IL-4 receptor alpha (IL-4Ra) component capable of specifically inhibiting IL-4 activity with an IC50 of at least 10-10 molar when present as a component in the fusion polypeptide, R2 is an IL-13 receptor alpha 1 or 2 (IL-13Ra1 or IL-13Ra2) capable of specifically inhibiting IL-13 activity with an IC50 of at least 10-10 molar when present as a component in the fusion polypeptide, F is a fusion component, and x and y are each independently a positive integer greater than or equal to 1, Col. 1, Lns. 32-42; To create the parental IL-4/13 fusion polypeptide, 1132 (SEQ ID NO:8), nucleic acids encoding the human IL-4Ra extracellular domain (SEQ ID NO:1-2) and the human IL-13Ra1 extracellular domain (27-343 of SEQ ID NO:3) were amplified using standard PCR techniques, and were ligated into an expression vector which contained the human Fc sequence, Col. 13, Lns. 50-56). 
Karow fails to explicitly disclose wherein the TL1 3R and IL4R polypeptides are derived from a companion animal species.

It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Karow with the teaching of IBC Pharmaceuticals for the purpose of treating companion animals suffering from a condition where treatment with IL13R and IL4R polypeptides would provide therapeutic benefit.
Therefore, the technical feature linking the inventions of Groups I-IV does not constitute a special technical feature as defined by PCT Rule 13.2, as it does not define a contribution over the art. 



Election of Species

The species are as follows: 
For Groups I-IV, Applicant is required to elect a single specific contiguous polypeptide species, providing the following:
 (a) the formula for the polypeptide (e.g. claim 2), 
(b) a specific extracellular domain of IL13R, including the corresponding sequence identified by SEQ ID NO, 
(c) a specific extracellular domain of IL4R, including the corresponding sequence identified by SEQ ID NO, AND
(d) if available, the SEQ ID NO representing the sequence of the entire contiguous polypeptide. 

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 3-6, 22-23, 25-31, 3436-37, and 39-40.


Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VANESSA FORD can be reached on (571)272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        2/13/21